DETAILED ACTION
Status of Claims
Claims 1-30 have been canceled.
Claims 31-50 are newly added.
Claims 31-50 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is being considered by the examiner.

Claim Objections
Claim 31 is objected to because of the following informalities:  “a control circuitry” in line 10. Line 4 of claim 31 already recites “a control circuitry.” These are interpreted to be the same control circuitry. Therefore, “a control circuitry” in line 10 should read “the control circuitry”.  Appropriate correction is required.

Claim Interpretation
Claims 32-33 and 41-42 recite “the modified plurality of components.” Examiner is interpreting this to be “the reduced set of components” as this appears to be Applicant’s intention. The “modified plurality of components” is the wording used in Application 16/222917.
Claims 35, 36, 38, 39, 44, 45, 47, and 48 recite “the plurality of components.” Examiner is interpreting this to be “the set of components” as this appears to be Applicant’s intention. The “plurality of components” is the wording used in Application 16/222917.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 40, Claim 40 recites the limitation "the user profile via the subscription to the automated shopping service" in lines 3-4 of claim 40.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim further goes on to recite “a subscription to an automated shopping service associated with a user profile” in lines 6-7. Examiner is interpreting this to be “the subscription to the automated shopping service associated with the user profile.” Claims 41-48 are rejected for inheriting deficiencies of claim 40.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 31-39, is directed to a process. Additionally, the system, as claimed in claims 40-48, is directed to a machine. Furthermore, the computer readable medium, as claimed in claims 49-50, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of ordering a reduced set of product components. Specifically, representative claim 31 recites the abstract idea of:
storing data identifying a subscription to a shopping service associated with a user profile
receiving a plurality of orders for products placed by the user profile via the subscription to the shopping service
storing information from the plurality of orders placed by the user profile that identifies time of purchase and product information for each order of the plurality of orders
receiving an input during displaying of media content
determining that the input comprises an indication of interest in a displayed product in the media content
identifying a set of components required to create the displayed product
for each particular component of the set of components: searching for an entry that identifies the particular component and comprises an identification of time of purchased that is within a threshold period of the receiving the input and in response, reducing the set of components by excluding the particular component from the set of components
placing an order for the reduced set of components via the subscription to the shopping service without receiving additional input.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 31 recites the abstract idea of placing an order for a reduced set of components, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 31 is a certain method of organizing human activity because initiating storing data about a subscription and purchase orders, receiving orders/input, identifying components to purchase based on past purchases, and placing an order are commercial or legal interactions because they are sales activities. 
Additionally, the recited limitations of representative claim 31 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. In this case, determining an input comprises indication of interest and identifying particular component purchased within a threshold time period in order to exclude it form a purchase are considered to be an opinion (i.e., indication of interest) and an evaluation (e.g., threshold time period).
Thus, representative claim 31 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 31 includes additional elements such as storage circuitry, control circuitry, database, and input/output circuitry. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of placing an order for a reduced set of components occurs within an automated, electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer/circuitry. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of placing an order for a reduced set of components and, thus, representative claim 31 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 31 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 31 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 31 simply conveys the abstract idea itself of facilitating generic circuitry components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 31 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 31 is ineligible.
Dependent Claims 32-39 do not aid in the eligibility of independent claim 1. For example, claims 32-39 merely further define the abstract limitations of claim 31. Dependent claims 32-39 do not recite additional elements supplemental those recited in claim 31. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 31. Thus, dependent claims 32-39 are also ineligible.
Independent claims 40 and 49 recites the same abstract idea recited in representative claim 31. They recite the same additional elements as claim 31. The additional elements in independent claims 40 and 49 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 31.
Similarly, the dependent clams 41-48 and 50 do not recite additional elements supplemental those recited in claims 32-39. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 32-39, respectively. Thus, dependent claims 41-48 and 50 are also ineligible.



Allowable Subject Matter
Claims 31, 40, and 49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 32-39, 41-48, and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Howard et al. (US 2005/0132420) disclosing receiving voice input during display of media content and determining an interest in the voice and using that to identifying plurality of components required to create product displayed when indication of interest came and place order for the products. See Howard: at least paragraph [0005], [0009], [0058], [0012].  Another piece of pertinent prior art is Wheatley et al. (US 2015/0281793) disclosing identifying that there is subscription to automated shopping service that can be used to purchase products and place order via the service. See Wheatley: at least paragraph [0011], [0013], [0051], [0053], [0108], Fig. 5, 7, 9-10. Another piece of pertinent prior art is Kolawa et al. (US 8,429,026) disclosing modifying plurality of components to exclude a component that was previously purchased and automatically placing an order. See Kolawa: at least abstract, col. 2, lns 1-13, Fig. 44, col. 15, lns 10-23, col. 18, lns 56-67. Another piece of pertinent prior art is Swartz et al. (US 2019/0378081) disclosing retrieving delivery address associated with subscription and automatically having items delivered to that address. See Swartz: paragraph [0067], claim 13. Another piece of pertinent prior art is Liu et al. (US 10,417,605) determining that an item needed is unavailable and identifying a substitute for that item. See Liu: at least col. 7-8, lns 57-67 & 1-16. Another piece of pertinent prior art is Kamel (US 6,212,262) disclosing whether a voice input matches a voice signature of user to determine whether user has subscription to automated shopping service. See Kamel: at least col. 6, ln 12-44. Another piece of pertinent prior art is NPL: “A Secure e-Shopping Using Voice Ordering” (Panigraphy S.K., Jena D., Jena S.K., A Secure e-Shopping Using Voice Ordering, 2010, Springer, Berlin, Heidelberg, Information Processing and Management, vol. 70., pp. 233-237.) disclosing secure voice ordering in e-shopping using speech processing. See pp. 233-237. However, none of these references, nor any others expressly provide for the claims of Applicant’s instant application, either individually or in combination.

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Renfroe (US 2015/0073925) disclosing methods for automatic product selection and reordering.
Breaux et a. (US 11,120,489) – patent of application 16/222917.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625